Title: From Alexander Hamilton to James McHenry, 27 August 1800
From: Hamilton, Alexander
To: McHenry, James



New York Aug 27. 1800

Indeed, My Dear Mac, I have not enough the gift of second sight to foresee what N England will do. The mass of the people there are attached to Adams and the leaders of the second class pretty generally. The leaders of the first class pretty generally promote the joint support of Adams & Pinckney either because they dislike Adams or hate & fear Jefferson. Upon the whole I believe though not with perfect assurance that Pinckney will have almost all the votes of N E—Adams will have all.
The state of New Jersey is more uncertain than I could wish. Parties will be too nicely ballanced there. But our friends continue confident of a favourable result. If the Electors in the state are Fœderal they will certainly vote for Pinckney, and I rather think will do with respect to Mr. Adams what may be thought right.
In New York there is no chance for any Fœderal Candidate.
I think at all events Maryland had better choose by the Legislature. If we have a majority of Fœderal votes throughout we can certainly exclude Jefferson & if we please bring the question between Adams & Pinckney to the House of Representatives.
We fight Adams on very unequal grounds—because we do not declose the motives of our dislike. The exposition of these is very important but how? I would make it & put my name to it but I cannot do it without its being conclusively inferred that as to very material facts I must have derived my information from members of the Administration. Yet without this, we have the air of mere caballers & shall be completely run down in the public opinion.
I have written a letter of which I shall send a copy to you another to Wolcott. If I am not forbidden, Col Ogden to whom it will be addressed, will commit it to the News Papers.
Yrs. truly & Affecty

A H


P. S I have concluded to send the inclosed to you instead of Major Jackson.
Yrs

James Mc.Henry Esqr
